DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 13-14, 16-22, 26-27 and 29-30 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ewall U.S. Patent No. (4,977,892) and evidenced by Lee et al. U.S. Patent No. (8,404,921) and Cacella U.S. Patent No. (3,622,435).
With respect to claim 13, Ewall discloses an absorbent component (10, fig.1) for a wound dressing, the component comprising: a wound contacting layer or hydrophilic absorbent layer (15) comprising gel forming fibers, as for example, sodium carboxymethylcellulose ([Col.5], lines 45-46); and a foam layer (17) and ([Col.1], lines 27-36) and ([Col.5], lines 19-28) and ([Col.3], lines 34-41), wherein the foam layer is bound directly to the wound contacting layer by an adhesive (13, fig.1) and  ([Col.5], lines 8-18 and 24-30); wherein the wound contacting as for example, sodium carboxymethylcellulose layer is configured to absorb exudate by gelling and provide containment of lateral spread of the exudate as evidenced by Lee et al. who discloses a wound dressing having an absorbent pad (abstract) having gel forming fibers are preferably spun sodium carboxymethylcellulose fibers ([Col.2], lines 54-56; the absorbent pad which is preferably fibrous and most preferably comprises gel forming fibers (i.e. sodium carboxymethylcellulose) transports wound fluid away from the wound and absorbs exudate while limiting lateral spread ([Col.2], lines 38-44) and wherein the foam layer (17) is configured to absorb exudate and to readily release absorbed exudate via moisture vapor transmission ([Col.5], lines 24-28), ([Col.9], lines 43-52) and ([Col.14], lines 10-16). 
With respect to claim 14, Ewall discloses the gel forming fibers consist essentially of carboxymethylcellulose fibers ([Col.5], lines 45-46).
With respect to claim 16, Ewall discloses the foam layer is bound directly to the wound contacting layer by adhesive (13, fig.1) and ([Col.5], lines 8-18 and 24-30).
With respect to claim 17, Ewall discloses the absorbent component is in sheet form (as shown in fig.1).
With respect to claim 18, Ewall inherently discloses the gel forming fibers as for example, sodium carboxymethylcellulose ([Col.5], lines 45-46) are woven, non-woven and/or knitted as evidenced by Lee et al. in ([Col.4], lines 5-21) the gel forming fibers are preferably chemically modified cellulosic fibers in the form of a fabric and in particular carboxymethylated cellulose fibers as described in WO00/01425 to Azko Nobel UK Ltd. The carboxymethylated cellullosic fabrics preferably have a degree of substitution between 0.12 to 0.35 as measured by IR spectroscopy (as defined in WO00/01425) more preferably a degree of substitution of between 0.20 and 0.30 and are made by carboxymethylating a woven or non-woven cellulosic fabric such that the absorbency is increased.
With respect to claim 19, Ewall discloses the foam layer (17) comprises an open cell foam ([Col.14], lines 14], lines 17-18).   According to http://en.wikipedia.org/wiki/Reticulated_foam, reticulated foams are extremely open foams.  Furthermore, as evidenced by Cacella U.S. Patent No. (3,662,435) discloses reticulated polyurethane foam is an open cell foam in ([Col.1], lines 34-37).
With respect to claim 20, Ewall discloses the foam layer (17) comprises a hydrophilic foam by virtue of the characteristic of the foam being an open cell foam which renders it hydrophilic.
With respect to claim 21, Ewall inherently discloses the foam layer comprises an absorbency of 10-20 g/g when measured by the free swell absorbency method.  The foam layer (17) disclosed by Ewall is an open cell foam ([Col.14], lines 14], lines 17-18) as such is capable of an absorbency of 10-20 g/g when measured by the free swell absorbency method.  "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985).
With respect to claim 22, Ewall discloses an adhesive (12) for holding the absorbent component in contact with the wound ([Col.8], lines 48-55).
With respect to claim 26, Ewall discloses an absorbent component (20, fig.2) for a wound dressing, the component comprising: a wound contacting layer or hydrophilic layer (24) and ([Col.10], lines 15-17) comprising gel forming fibers as for example, sodium carboxymethylcellulose ([Col.5], lines 45-46); a foam layer (27) ([Col.1], lines 27-36) and ([Col.5], lines 19-28) and ([Col.3], lines 34-41) bound to the wound contacting layer via adhesive (23); and an intermediate layer (21) positioned between the wound contacting layer or hydrophilic layer (24) and the foam layer (27); wherein the wound contacting layer or hydrophilic layer (24) is configured to absorb exudate by gelling and provide containment of lateral spread of the exudate as evidenced by Lee et al. who discloses a wound dressing having an absorbent pad (abstract) having gel forming fibers are preferably spun sodium carboxymethylcellulose fibers ([Col.2], lines 54-56; the absorbent pad which is preferably fibrous and most preferably comprises gel forming fibers (i.e. sodium carboxymethylcellulose) transports wound fluid away from the wound and absorbs exudate while limiting lateral spread ([Col.2], lines 38-44) and wherein the foam layer (27) is configured to absorb exudate and to readily release absorbed exudate via moisture vapor transmission ([Col.5], lines 24-28), ([Col.9], lines 43-52) and ([Col.14], lines 10-16). 
Note: Ewall discloses in ([Col.10], lines 30-35) layers 21, 22, 23, 43, 25 and 27 of dressing 20 correspond functionally to layers 11, 12, 13, 15, 16 and 17, respectively, of dressing 10, and may be formed of the same materials as described in regard to their respective counterparts of dressing 10, fig.1.
With respect to claim 27, Ewall inherently discloses the intermediate layer (21) comprises a textile layer ([Col.8], lines 32-39 shows listing of textile layers such as cotton, nylon, polyester which are the same textile materials Applicant discloses in the specification, as such) is configured to limit distortion of the absorbent component as the foam layer expands due to absorption of exudate.  This rejection is made in light of In re Fitzgerald or in re Spada, Where applicant claims a material in terms of a function, property or characteristic and the material of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103, expressed as a 102 /103  rejection. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985).
With respect to claim 29, Ewall discloses the gel forming fibers consist essentially of carboxymethylcellulose fibers ([Col.5], lines 45-46).
With respect to claim 30, Ewall discloses an adhesive (12) for holding the absorbent component in contact with the wound ([Col.8], lines 48-55).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ewall as applied to claim 13 above, and further in view of Sigurjonsson et al. U.S. Patent No. (7,304,202).
With respect to claim 15, Ewall substantially discloses the invention as claimed except the foam layer comprises a thickness of 0.25 mm to 5 mm.
Sigurjonsson et al. however, teaches a wound dressing which includes an absorbent core defining opposed proximal and distal surfaces and an array of receptacles formed therein. A liquid impervious, vapor permeable backing layer is connected to at least a portion of the distal surface of the absorbent core. The receptacles open at the distal surface of the absorbent core and extend a distance into the thickness of the absorbent core. Each receptacle contains a plurality of discrete portions of absorbent material. The backing layer is configured to be sufficiently distensible to permit expansion and migration of at least some of the discrete portions of absorbent material from the receptacles upon absorption of exudate by the wound dressing (abstract).  The thickness of the absorbent core will range from 0.5 mm to 20 mm, and is preferably between 3 mm to 5 mm.
In view of the teachings of Sigurjonsson et al., it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the foam layer of Ewall by incorporating a foam layer having a thickness of 0.25 mm to 5 mm in order to minimize skin maceration by rapidly absorbing wound exudate and permitting the transpiration of water vapor from the liquid ([Col.1], lines 44-57) of Sigurjonsson et al.

Claims 23-24 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ewall as applied to claims 21 and 30 above, and further in view of Gundersen et al. U.S. Publication No. (2010/0292626 A1, foreign priority claimed 10/13/2006).
With respect to claims 23 and 31, Ewall substantially discloses the invention as claimed except the absorbent forms an island in direct contact with the wound surrounded by periphery of the second adhesive. 
Gundersen et al. however, teaches in an analogous art (abstract) a wound dressing comprising an area of an absorbent layer is smaller than the area of the backing layer facilitating a flange portion of backing layer surrounding the absorbent layer as an “island dressing [0036] and [0088].  In [0017], Gundersen et al. teaches one object of the present invention is to provide a wound dressing with a high and fast initial absorption. The fast and high absorption of exudates including handling of viscous liquid reduces the occurrence of maceration, which implies that the island is in direct contact with the wound.
In view of the teachings of Gundersen et al., it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the foam layer such that the foam is larger than the wound contacting layer such that a marginal region extends around the wound contacting layer to form an island dressing which is conforms around the wound and seals on all four sides while absorbing exudates from the wound.
With respect to claim 24, the combination of Ewall/Gundersen et al. substantially discloses the invention as claimed.  Gundersen et al. further teaches the second adhesive is a silicone adhesive [0088]. 

Claims 25 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ewall as applied to claims 21 and 31 above, and further in view of Dobos et al. U.S. Patent No. (6,168,800 B1).
With respect to claims 25 and 32, Ewall substantially discloses the invention as claimed except the dressing is covered by a film layer on the surface of the dressing furthest from the wound.
Dobos et al. however teaches a wound dressing comprising a laminate (figs.1-2) comprising a film or outer layer (14) comprises a gas permeable continuous polymeric film which extends beyond the margins of absorbent assembly and provides an adhesive surface for adhering to the wound area.
In view of the teachings of Dobos et al. it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the wound dressing of Ewall by incorporating a film layer on the surface of the dressing furthest from the wound so that wound gas can escape from the wound site but contamination from liquid or bacteria cannot gain access to the wound ([Col.3], lines 27-31) of Dobos et al.

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ewall as applied to claim 26 above, and further in view of Dawn et al. U.S. Patent No. (4,338,371).
With respect to claim 28, Ewall  substantially discloses the invention as claimed, but is silent as regard the intermediate layer comprising the textile layer (21) comprises a one-way wicking layer configured to wick exudate from the wound contacting layer to the foam layer while discouraging transfer of exudate from the foam layer to the wound contacting layer.
Dawn et al., however, teaches a multi-layer absorbent product (10) for use in contact with the skin to absorb fluids, the product having a water pervious facing layer (12) for contacting the skin, a first fibrous wicking layer (14) overlaying the water pervious layer, a first container section (17) defined by inner and outer layers (16, 18) of a water pervious wicking material between which is disposed a first absorbent mass (20), a second container section (26) defined by inner and outer layers (22, 24) of a water pervious wicking material between what is disposed a second absorbent mass (28), and a liquid impermeable/gas permeable layer (30) overlaying the second fibrous wicking layer (abstract). A non-woven, one-way wicking layer,  i.e. layer 14 was contiguous the facing layer ([Col.5], lines 54-65).
In view of the teachings of Dawn et al., it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify intermediate layer of Ewall by incorporating a one-way wicking layer configured to wick exudate from the wound contacting layer to the foam layer while discouraging transfer of exudate from the foam layer to the wound contacting layer in order to prevent skin maceration of the user.

Response to Arguments
Applicant's arguments filed 07/18/2022 have been fully considered but they are not persuasive.
Applicant argues as to the prior art drawn to Ewall discloses in ([Col.9], lines 14-18), layer 15 is at all times separated from the wound bed by the adhesive layer 12 positioned below the flexible hydrophilic layer 15. As such, the layer 15 is wholly incapable of contacting the wound, and cannot reasonably be construed as a "wound contacting layer" as specifically recited in independent claim 13. 
This is not found to be persuasive because Ewall discloses in ([Col.9], lines 14-20), flexible layer 15 of hydrophilic material disposed within fabric layer 11 and between adhesive layers 12 and 13 may be any flexible non-toxic hydrophilic material that is capable of retaining its integrity even after absorbing 2 to 20 times its weight of exudate such hydrophilic materials include sodium carboxymethylcellulose; which implies that layer 15 is contacting the wound in order to absorb wound exudate. Note: the claim limitation recites: “…the wound contacting layer is configured to absorb exudate by gelling…”; the prior art drawn to Ewall meets the functional limitation of the claim as noted in ([Col.9], lines 14-20) of Ewall.
Applicant argues claim 13 further asserts that Ewall discloses a foam layer, citing Ewall's cover layer 17. Office Action, page 2, citing Ewall col. 1, 11. 27-36, col. 5, 11. 19-28, and col. 3, 11. 34-41. Upon review of the cited portions, however, it appears that while these cited portions may disclose a backing layer formed of foam, there is no indication that the cited cover layer 17 is formed of foam. The Applicant therefore submits that Ewall neither expressly discloses nor inherently requires that the cover layer 17 is made of foam, and therefore cannot account for at least a "foam layer" that is "bound directly to a wound contacting layer" as specifically recited in independent claim 13.
This is not found to be persuasive because Ewall clearly discloses in ([Col.5], lines 19-23) the at least one occlusive backing layer selected from the group consisting of a film, foam, foam-like laminate; which is reasonably and clearly construed as being a foam layer configured to absorb wound exudate.
Applicant argues as to claim 26, the Office Action contends that Ewall discloses a wound contacting layer, citing the hydrophilic layer 24 of the dressing 20 illustrated in Ewall Fig. 2. Office Action, page 4. As with the embodiment cited in support of the rejection of claim 13, however, this layer 24 is at all times separated from the wound by the adhesive layer 22. The Applicant therefore submits that, contrary to the assertions set forth in the Office Action, the hydrophilic layer 24 of the Ewall dressing is not a "a wound contacting layer comprising gel forming fibers" as specifically recited in independent claim 26, and that noprimafacie case of anticipation has been established with respect to claim 36 for at least this reason.
This is not found to be persuasive because Ewall discloses a wound contacting layer or hydrophilic layer (24) and ([Col.10], lines 15-17) comprising gel forming fibers as for example, sodium carboxymethylcellulose ([Col.5], lines 45-46) which implies that layer 24 is contacting the wound in order to absorb wound exudate. Note: the claim limitation recites: “…the wound contacting layer is configured to absorb exudate by gelling…”; the prior art drawn to Ewall meets the functional limitation of the claim as noted in the office action above.
Applicant argues claim 26 further contends that Ewall discloses a foam layer, citing the cover layer 27. Office Action, page 4, citing Ewall col. 1, 11. 27-36, col. 5, 11. 19-28, and col. 3, 11. 34-41. Upon review of the cited portions, however, it appears that while these cited portions may disclose a backing layer formed of foam, there is no indication that the cited cover layer 27 is formed of foam.
This is not found to be persuasive because Ewall clearly discloses in ([Col.5], lines 19-23) the at least one occlusive backing layer selected from the group consisting of a film, foam, foam-like laminate; which is reasonably and clearly construed as being a foam layer configured to absorb wound exudate.
In view of Applicant’s arguments, as to claim 31 see response to above arguments to Ewall, the claim still stands rejected, therefore, argument is moot. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786